Citation Nr: 1520863	
Decision Date: 05/15/15    Archive Date: 05/26/15

DOCKET NO.  10-33 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence was received to reopen a claim for service connection for associative anxiety and erectile dysfunction under the provisions of 38 U.S.C.A. § 1151.

2.  Entitlement to service connection for a psychiatric disability, to include as a result of a service-connected disability or under the provisions of 38 U.S.C.A. § 1151.

3.  Entitlement to service connection for erectile dysfunction under the provisions of 38 U.S.C.A. § 1151.

4.  Whether new and material evidence was received to reopen a claim for service connection for a bilateral foot disability.

5.  Entitlement to service connection for a bilateral foot disability, to include as secondary to a service-connected disability.

6.  Entitlement to service connection for a left knee disability, to include as secondary to a service-connected disability.

7.  Entitlement to special monthly compensation based upon the need for aid and attendance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 9, 1975, to December 9,1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in July 2008 and September 2009 by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  In March 2015, the Veteran testified at a personal hearing before the undersigned Acting Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The Veteran waived Agency of Original Jurisdiction (AOJ) consideration of evidence provided in April 2015.  However, waiver of extensive, relevant evidence added to the record prior to that date and not addressed by the AOJ in a supplemental statement of the case has not been provided.

The Board notes that the July 2008 rating decision included an issue denying an application to reopen a claim for service connection for associative anxiety with reported decrease in erectile ability under 38 U.S.C.A. § 1151.  That issue was included in a July 2010 statement of the case and was perfected for appellate review.  No subsequent supplemental statement of the case has been issued.  In an August 2013 rating decision, however, the RO denied a claim for nerve damage to include erectile dysfunction under the provisions of 38 U.S.C.A. § 1151 without reference to the issue on appeal or the previously denied claims involving post-surgery nerve damage.  The Board is required to determine whether new and material evidence has been presented when a claim has been previously disallowed based upon the same factual basis.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  Therefore, the Board finds the issue perfected for appellate review as to this matter must be remanded to the AOJ for consideration of the evidence added to the record since the July 2010 statement of the case.

The issues of entitlement to service connection for a psychiatric disability, to include as a result of a service-connected disability and/or under the provisions of 38 U.S.C.A. § 1151; entitlement to service connection for erectile dysfunction under the provisions of 38 U.S.C.A. § 1151; entitlement to service connection for bilateral foot and left knee disabilities; and entitlement to special monthly compensation based upon the need for aid and attendance are REMANDED to the AOJ.


FINDINGS OF FACT

1.  An August 2003 rating decision denied reopening a claim for service connection for associative anxiety and erectile dysfunction under the provisions of 38 U.S.C.A. § 1151 and the Veteran was notified of the decision, but did not appeal.

2.  A March 2007 rating decision denied reopening a claim for service connection for a bilateral foot disability and the Veteran was notified of the decision, but did not appeal.

3.  Evidence added to the record since the August 2003 and March 2007 rating decisions raises a reasonable possibility of substantiating the claims.
CONCLUSIONS OF LAW

1.  New and material evidence has been received and the claim for service connection for associative anxiety and erectile dysfunction under the provisions of 38 U.S.C.A. § 1151 is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

2.  New and material evidence has been received and the claim for service connection for a bilateral foot disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014). 

The credibility of new evidence is presumed for the purpose of deciding whether it is material.  Justus v. Principi, 3 Vet. App. 510 (1992).  However, evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence was not previously presented to VA.  Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).  

When making a determination whether new evidence meets the definition of new and material evidence, the Board should consider whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

An August 2003 rating decision denied reopening a claim for benefits for associative anxiety and erectile dysfunction under the provisions of 38 U.S.C.A. § 1151.  It was noted that a December 1998 rating decision had denied a claim based upon the absence of error in VA care.  A March 2007 rating decision denied reopening a claim for service connection for a bilateral foot disability.  That determination noted the claim had been previously denied because the disorder was shown to have preexisted military service and not been permanently aggravated beyond its natural progression by service.  Service connection for a bilateral foot disability was previously denied by the Board in December 1982.  The Veteran was notified of the August 2003 and March 2007 rating decisions, but he did not appeal.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).  

The evidence added to the record since the August 2003 and March 2007 decisions includes VA treatment and examination reports and the Veteran's statements and testimony in support of the claims for benefits for associative anxiety and erectile dysfunction under the provisions of 38 U.S.C.A. § 1151 and for a bilateral foot disability.  An October 2007 VA treatment report noted the Veteran's "erectile dysfunction could very well have resulted from his surgery and radiation" and a November 2013 report included a diagnosis of major depressive disorder with chronic pain noted as a likely contributing factor.  A medical statement from a VA orthopedic surgeon was also received in April 2015 including an opinion, in essence, suggesting that the Veteran had right foot problems as a result of a service-connected left ankle disability.  

Based upon the evidence of record, the Board finds that the evidence received since the August 2003 and March 2007 rating decisions is neither cumulative nor redundant of the evidence of record and raises a reasonable possibility of substantiating the claims.  The evidence includes evidence not previously of record that may reasonably result in substantiation of the claims.  Therefore, the claims for benefits for associative anxiety and erectile dysfunction under the provisions of 38 U.S.C.A. § 1151 and for service connection for a bilateral foot disability must be reopened.  To that extent only, the appeal as to those matters is allowed.


ORDER

New and material evidence has been received to reopen a claim for benefits for associative anxiety and erectile dysfunction under the provisions of 38 U.S.C.A. § 1151 and to that extent only, the appeal is granted.

New and material evidence has been received to reopen a claim for service connection for a bilateral foot disability and to that extent only, the appeal is granted.


REMAND

A review of the record shows that further development is required as to the issues remaining on appeal.  The Board notes that extensive, relevant evidence has been added to the appellate record that has not been considered by the AOJ.  Specifically, an October 2007 VA treatment report that noted the Veteran's "erectile dysfunction could very well have resulted from his surgery and radiation."  However, a July 2013 VA examination report noted it was less likely that erectile dysfunction resulted from VA surgery in 1995 to remove a colon cancer but that the percentage each of his risk factors played in his erectile dysfunction could not be determined without resorting to mere speculation.  A November 2013 VA treatment report included a diagnosis of major depressive disorder with chronic pain noted as a likely contributing factor.

The Board also notes that the evidence of record includes inconsistent medical findings as to whether the Veteran's bilateral foot or left knee disabilities were either incurred or aggravated by a service-connected disability.  Although the April 2015 VA orthopedic surgeon's statement attributed the Veteran's right foot problem to his left ankle injury and his left knee disability to a right knee disability, no rationale was provided for those etiology opinions.  A July 2008 VA examiner found it was less likely that a left knee strain had been aggravated by the Veteran's service-connected disabilities.  It is significant to note that other treatment reports and medical opinions of record indicate a foot disorder existed prior to service and that the Veteran had left lower extremity symptoms as a result of a nonservice-connected low back disability.  The medical disabilities at issue are complex and cannot be resolved without clarification.  Therefore, additional development is required.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent VA medical records not yet associated with the appellate record, and associate them with the record.  

2.  Schedule the Veteran for a VA examination by an orthopedic medical doctor specialist.  The physician must review the appellate record, including VA etiology opinions dated in July 2008 and April 2015, and must note that review of the evidence in the report.  All necessary tests and studies should be conducted.  The examiner should provide the following opinions:

(a)  Is it at least as likely as not (50 percent or greater probability) that any foot disabilities were incurred during service or are due to any event, disease, or injury during service?

(b)  Is it at least as likely as not (50 percent or greater probability) that any foot disabilities are due to or the result of a service-connected disability?

(c)  Is it at least as likely as not (50 percent or greater probability) that any foot disabilities have been aggravated (permanently increased in severity beyond the natural progress of the disorder) by a service-connected disability?

(d)  Is it at least as likely as not (50 percent or greater probability) that a left knee disability was incurred during service or is due to any event, disease, or injury during service?

(e)  Is it at least as likely as not (50 percent or greater probability) that a left knee disability is due to or the result of a service-connected disability?

(f)  Is it at least as likely as not (50 percent or greater probability) that a left knee disability has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by a service-connected disability?

3.  Schedule the Veteran for an genitourinary examination with a medical doctor to obtain an opinion as to whether the Veteran developed erectile dysfunction as a result of VA treatment.  The physician must review the appellate record, including VA etiology opinions dated in October 2007 and July 2013, and must note that review of the evidence in the report.  Any necessary examinations, tests, and studies should be conducted.  

4.  Schedule the Veteran for a VA psychiatric examination with a psychiatrist or psychologist.  The examiner must review the appellate record, including the November 2013 VA treatment report, and must note that review of the evidence in the report.  All necessary tests and studies should be conducted.  The examiner should provide the following opinions:

(a)  Is it at least as likely as not (50 percent or greater probability) that any psychiatric disability was incurred during service or is due to any event, disease, or injury during service?

(b)  Is it at least as likely as not (50 percent or greater probability) that any psychiatric disability is due to or the result of a service-connected disability?

(c)  Is it at least as likely as not (50 percent or greater probability) that any psychiatric disability has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by a service-connected disability?

(d)  Is it at least as likely as not (50 percent or greater probability) that any psychiatric disability was caused by VA treatment?  If so, is it at least as likely as not (50 percent or greater probability) that any psychiatric disability caused by VA treatment was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault; or was an event not reasonably foreseeable?

5.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


